                        Case 1:16-cr-00281-PGG Document 963 Filed 03/17/21 Page 1 of 2

-RULINCS 56400054 - GREEN, BRANDON - Unit: BRO-G-B


'ROM: Free, Text
-0:56400054
SUBJECT: Message from 622#2013233132
)ATE: 07/17/2019 03:21:14 PM

iiou are. I am asking you to review the Draft and give me your comments. You have not and will not. He has entered an order.
this is not voluntary. No one is giving you a stay. Here is what I am going to do. I am going to break trial Thursday night and
irive up to see you in Brooklyn Friday morning.
                       Case 1:16-cr-00281-PGG Document 963 Filed 03/17/21 Page 2 of 2

FRULINCS 56400054 - GREEN, BRANDON - Unit: BRO-G-B


=ROM: 56400054
FO: Free, Text
SUBJECT: RE: Message from 622#2013233132
DATE: 06/25/2019 06:25:50 PM

Jo what we need to do as far as correcting the rule 29,33 motion??i do not understand what you are talking about because you
speak so broad.
--Free, Text on 6/25/2019 5:51 PM wrote:

>

Do what you want but you are making one mistake after the other. There is no such thing as a stay. There is an adjournment
which will enable us to do what we need to do and which the government has consented to.
